Title: From Benjamin Franklin to Bernard Pées, 19 March 1779
From: Franklin, Benjamin
To: Pées, Bernard


Sir
Passy March 19 1779
I received yours with the Paper Money inclosed, (mostly of Georgia) which you desire me to change for you, abating for the Difference of exchange. As the value of that Money has been very variable, and I am totally ignorant of its present Situation, my appearing to set a certain Value on it here, by exchanging it at a particular Rate, might be attended with great Inconveniencies. I am therefore obliged to return it to you, as I do inclosed. You will easily find at Nantes Some Person going to America who will give you the worth of it. I am, Sir &c
M. Bernard Pees
